Title: To Thomas Jefferson from Thomas Barclay, 27 December 1792
From: Barclay, Thomas
To: Jefferson, Thomas



Sir
Cadiz 27th. Decr. 1792

On the 24th. I received under Cover from Mr. Pinckney several papers from Philadelphia, dated the first and eleventh of June, to which the most unremitting attention will be shewn. Affairs in Morocco Continue in the State they were in when I last wrote to you, neither of the Brothers having Moved from his Capital, Nor can we yet learn what the intentions of the Basha’s are, though I have advices from Tangier as late as four days ago, and from Mogadore of the Nineth of this Month. Inclosed are,
A letter to the President to acknowledge the receipt of his Commands of the 11th. of June, a few lines written in the Cypher I received from London, and Copies of what I wrote to you the 17th. and 19th. of this Month. I remain, Sir, Your Most obedient Servant

Thos Barclay

